FILE COPY



 In the Interest of A.E., Jr., Et
    al., ChildrenAppellant/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                              February 28, 2014

                                            No. 04-14-00092-CV

                       IN THE INTEREST OF A.E., JR., ET AL., CHILDREN,

                        From the 45th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2013-PA-00722
                           Honorable Charles E. Montemayor, Judge Presiding


                                                O R D E R

        This is an accelerated appeal of the trial court’s order terminating appellants’ parental rights. The
reporter’s record was originally due on February 17, 2014. Mr. David R. Zarate, who is the court reporter
responsible for preparing, certifying, and filing the reporter’s record in this appeal, has not filed either the
record or a Notification of Late Record.

        Texas Rule of Appellate Procedure 35.1(b) requires a court reporter to file a reporter’s record in
an accelerated appeal within ten days. TEX. R. APP. P. 35.1(b). Further, with regard to parental
termination accelerated appeals, Rule 28.4(b)(2) states that while we may grant the court reporter an
extension of time, “the extension or extensions granted must not exceed 30 days cumulatively, absent
extraordinary circumstances.” TEX. R. APP. P. 28.4(b)(2). Although we understand there are competing
demands on a court reporter’s time, these demands do not constitute extraordinary circumstances and
cannot justify lengthy delays in filing the record and potential prejudice to appellants’ rights.

     We therefore ORDER Mr. Zarate to file the record by March 19, 2014. NO FURTHER
EXTENSIONS WILL BE GRANTED.

        We also ORDER the Clerk of this Court to serve a copy of this order on the trial court. See TEX.
R. APP. P. 28.4(b)(1); 35.3(c).


                                                            ___________________________________
                                                            Sandee Bryan Marion, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 28th day of February, 2014.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court